Gilbert, J.,
concurring specially. I concur in the decision rendered on its merits, but, from the statement of the case shown, it appears that the writ of certiorari was improvidently granted, and should be dismissed. Louisville & Nashville R. Co. v. Tomlin, 161 Ga. 749 (132 S. E. 90). The assignments of error on the rulings of the Court of Appeals in the petition for certiorari raised questions of law of general public importance. This was because the workmen’s compensation law is of recent enactment, and many points of the law remain unsettled. Such was the reason for the grant of the writ. On final consideration it develops that the only point essential for a determination of the case is whether the findings of fact by the Commission are supported by evidence. -This does not constitute a legal question of general public importance.